Title: John Quincy Adams to John Adams, 24 May 1783
From: Adams, John Quincy
To: Adams, John



Honoured Sir
Hague May 24th. 1783

Last Tuesday I went to pay a visit to Mr. van Berkel and when I return’d I receiv’d your favours of the 13 and 14th. instants in which you say, you expect not to be here so soon as you wish, on account of the Signature of the definitive Treaty. Unless you were present I could not be better plac’d than as I am at present; as Mr. Dumas is so good as to direct and assist me in my Studies. For an amusement I have begun to read Virgil, and Mr. Dumas has advis’d me to begin with the 4th. Eneid. He reads it with me; and explains me every thing which regards the ancient rites; and ceremonies. We commonly read about 100. verses at a time and when we have done I read to Mr. Dumas Dryden’s translation of the same.

Madam and Mademoiselle, present their compliments. I am Your dutiful Son.
J Q. Adams


Please to present my best respects to Messrs. Thaxter and Storer.

